Cook, J.,
dissenting. Because I conclude that the Tax Commissioner and Board of Tax Appeals (“BTA”) correctly denied the charitable use exemption sought here by True Christianity Evangelism, I respectfully dissent.
I
The BTA is vested “with wide discretion in determining the weight to be given to evidence and the credibility of witnesses which come before it. It is not the function of this court to substitute its judgment for that of the board on factual issues, but only to determine from the record whether the decision rendered by [the] board is unreasonable or unlawful. Thus, the proper scope of this court’s review of the board’s decision * * * is solely to determine from the record if the board’s decision is supported by any probative evidence.” (Citations omitted.) Monsanto Co. v. Lindley (1978), 56 Ohio St.2d 59, 63, 10 O.O.3d 113, 115, 381 N.E.2d 939, 942. The majority reverses the BTA’s decision here without mentioning this deferential standard of review, but the record contains ample probative evidentiary support for the board’s conclusions.
The majority assigns great weight to one particular finding in the record — the BTA’s statement that “the primary use to which the property is devoted is an evangelistic one.” Because this court has previously determined that “exclusive use” under another tax exemption statute can (sometimes) really mean “primary use,” and because evangelistic uses can (sometimes) be characterized as charitable uses, the majority supports its decision granting the exemption with that phrase. A close reading of the BTA’s decision, however, suggests that the majority has read this language out of context and overlooked other key evidence in the record.
When the BTA wrote that “the primary use to which the property is devoted is an evangelistic one,” it did so in an attempt to analytically distinguish between a *122broad category of charitable uses and a narrower category of evangelistic uses. The BTA reasoned:
“While aspects of Botzko’s activities, and those of the institutions with which he is associated, may arguably be considered charitable in nature, the primary use to which the property is devoted is an evangelistic one. As tribunals have acknowledged in the past, a distinction may be drawn between charitable and religious institutions and the activities in which they engage.”
To support this distinction, the BTA relied on several cases from this court. See, e.g., Summit United Methodist Church v. Kinney (1983), 7 Ohio St.3d 13, 7 OBR 406, 455 N.E.2d 669; Summit United Methodist Church v. Kinney (1982), 2 Ohio St.3d 72, 2 OBR 628, 442 N.E.2d 1298; and Operation Evangelize-Youth Mission, Inc. v. Kinney (1982), 69 Ohio St.2d 346, 23 O.O.3d 315, 432 N.E.2d 200. The majority declines to follow these cases, deciding that they incorrectly limited the application of R.C. 5709.12 to the specific entities described in R.C. 5709.121.
Assuming, arguendo, that the majority correctly declines to follow the cases upon which the BTA relied, the BTA knew that the distinction it was attempting to draw between charitable and evangelistic uses was a narrow'one — if such a distinction existed at all. Like today’s majority, the board referred to the very broad definition of “charity” that appeared in this court’s Planned Parenthood syllabus over three decades ago. Planned Parenthood Assn. of Columbus, Inc. v. Tax Commr. (1966), 5 Ohio St.2d 117, 34 O.O.2d 251, 214 N.E.2d 222, paragraph one of the syllabus. Due to the breadth of that definition, the BTA anticipated that at least some of Botzko’s evangelical uses might also be deemed charitable ones. Accordingly, the board provided an alternative theory in support of its decision to deny the exemption. The board expressly noted that, “[t]o the extent an argument may continue to exist that evangelic and charitable are synonymous, we acknowledge the other uses of the property which are clearly not ‘exclusively charitable.’ * * * [W]hile a portion of Botzko’s use of the subject property may be charitable in nature, we are unable to conclude that the use of the subject property is exclusively for charitable purposes.’ ” (Emphasis sic.) The “other uses” that the board expressly referred to here included (1) Botzko’s storage of clothing and other personal items at the property, (2) Botzko’s use of exercise equipment at the property to improve his own physical condition, and (3) Botzko’s use of the property to prepare “personal ads in newspapers with the apparent purpose of soliciting women interested in leading a similar lifestyle such as his own.”
In addition to these findings, which the majority does not discuss, the record contains Botzko’s own testimony that he had not “really kept track of what was done” at the property. Because it was True Christianity Evangelism’s burden to demonstrate entitlement to the charitable use exemption, Episcopal Parish of *123Christ Church, Glendale v. Kinney (1979), 58 Ohio St.2d 199, 12 O.O.3d 197, 389 N. E.2d 847, the BTA’s decision to uphold the Tax Commissioner’s denial of the exemption is supported by probative evidence of record — the sworn testimony of True Christianity Evangelism’s president, Botzko.
II
I also question the majority’s reliance on Moraine Hts. Baptist Church v. Kinney (1984), 12 Ohio St.3d 134, 12 OBR 174, 465 N.E.2d 1281. Instead of undercutting the BTA’s analysis, Moraine Hts. actually supports it.
In Moraine Hts., this court was asked to determine whether a forty-nine-acre church camp containing various separate buildings and facilities qualified for the R.C. 5709.07 exemption. To do so, this court reviewed three prior cases concerning this exemption, which requires the taxpayer to show that the property is “used exclusively for public worship.” Id. at 135, 12 OBR at 175, 465 N.E.2d at 1282, citing In re Bond Hill-Roselawn Hebrew School (1949), 151 Ohio St. 70, 38 O.O. 527, 84 N.E.2d 270; Bishop v. Kinney (1982), 2 Ohio St.3d 52, 2 OBR 594, 442 N.E.2d 764; and Summit United Methodist Church v. Kinney (1983), 7 Ohio St.3d 13, 7 OBR 406, 455 N.E.2d 669. Like Moraine Hts. itself, each of these three cases addressed properties of a character far different from the two-story house at issue here.
In Bond Hill-Roselaiim, for example, this court held that a Hebrew school building qualified for the public worship exemption even though the entire building was not used exclusively for public worship — a caretaker and his family lived in three rooms above the first floor. 151 Ohio St. at 71-73, 38 O.O. at 528, 84 N.E.2d at 272. The Bond Hill-Roselawn court reasoned that church buildings often contain certain rooms that are not exclusively used for public worship — such as rooms used for cooking or for Boy Scout meetings — and that the existence of such rooms within a church building should not foreclose exemption of the building itself. Id. “Certainly it was not the intention of the people that their words ‘used exclusively for public worship,’ should be so literally construed that any such uses would prevent tax exemption of a church building.” Id. at 73, 38 O.O. at 528, 84 N.E.2d at 272.
After Bond Hill-Roselawn, in Bishop v. Kinney, this court also granted the R.C. 5709.07 exemption to a parish hall that was used primarily for religious purposes but was also used occasionally for social gatherings and bingo games. 2 Ohio St.3d at 52-53, 2 OBR at 594-595, 442 N.E.2d at 765-766. In Summit United Methodist Church, on the other hand, this court upheld the BTA’s denial of the exemption for the educational wing of a parish center that was used for *124Sunday school but leased to the Ohio State University as a daycare center on weekdays. 7 Ohio St.3d at 15, 7 OBR at 407-408, 455 N.E.2d at 670-671.
Thompson Hiñe & Flory, L.L.P., and Karen Kelly G'rasso, for appellant.
Betty D. Montgomery, Attorney General, and Phyllis J. Shambaugh, Assistant Attorney General, for appellee.
The taxpayer in Moraine Hts. claimed that “although recreational activities are conducted to entertain the youth attending the camp, the primary use of the camp and its facilities is to create an atmosphere conducive to the worship of God. * * * [T]he camp-like environment promotes a better atmosphere to instill Christian principles.” Moraine Hts., 12 Ohio St.3d at 136, 12 OBR at 176, 465 N.E.2d at 1283. Applying Bond Hill-Roselawn, Bishop, and Summit United Methodist, this court disagreed and affirmed the board’s denial of the R.C. 5709.07 exemption. Id. at 136, 12 OBR at 176-177, 465 N.E.2d at 1282-1283. The Moraine Hts. court conceded that the phrase “used exclusively for public worship” should not be so literally construed as to defeat exemption for multipurpose church buildings that may contain some rooms where nonreligious activities occur. Id. at 136, 12 OBR at 176, 465 N.E.2d at 1282. Even so, the Moraine Hts. court reasoned:
“The record demonstrates that of the forty-nine acres sought to be exempted, only the chapel is used primarily for public worship, and it has been exempted from taxation. The balance of the land, including the lodging facilities, swimming pool, cafeteria, as well as the recreational and nature areas, are, at best, merely supportive of appellant’s goal to promote worship.” (Emphasis added.) Id. at 136, 12 OBR at 177, 465 N.E.2d at 1283.
Accordingly, though Moraine Hts. does indeed stand for the proposition that the statutory qualifier “used exclusively” in the tax code should not be construed so strictly as to deny an exemption for every multipurpose church facility, the case still requires the taxpayer to meet a substantial burden in order to qualify for exemption. The Moraine Hts. taxpayer’s asserted uses of the facilities located on the property — to instill Christian values and create an atmosphere conducive to worship — though laudable, did not suffice to meet this burden. The BTA drew a similar conclusion about True Christianity Evangelism’s asserted uses of the property involved here, and for the foregoing reasons, it is a conclusion that I would uphold.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.